        Case 2:18-cr-00390-RFB-BNW Document 162 Filed 02/24/21 Page 1 of 4




1    TODD M. LEVENTHAL, ESQ.
     Leventhal and Associates, PLLC
2    Nevada Bar No. 8543
     California Bar No. 223577
3    626 South Third Street
4    Las Vegas, Nevada 89101
     PHONE: (702) 472-8686
5    leventhalandassociates@gmail.com
     Counsel for Vang Tran
6
                                 UNITED STATES DISTRICT COURT
7
                                      DISTRICT OF NEVADA
8

9    UNITED STATES OF AMERICA,                           Case No.: 2:18-cr-00390-RFB-BNW-1

10                  Plaintiff,                           STIPULATION TO CONTINUE
                                                         SENTENCING DATE
11          v.
                                                         (Third Request)
12   VANG TRAN,

13                  Defendant.

14
            IT IS HEREBY STIPULATED AND AGREED by and between Nicholas A.
15
     Trutanich, United States Attorney, and Allison Reese, Assistant United States Attorney,
16

17   counsel for the United States of America, and Todd M. Leventhal, Esq., counsel for Vang

18   Tran, that the Sentencing date currently scheduled for November 25, 2021 at 4:15 p.m. and

19   time convenient to this Court, but no sooner than ninety (90) days.

20
            The Stipulation is entered into for the following reasons:
21
            1.      The defendant is in custody and does not object to the continuance.
22
            2.      The parties agree to the continuance.
23
            3.      The requested time is not for purposes of delay. Due to the current COVID-19
24
     situation, Mr. Tran prefers in person sentencing hearing. Mr. Tran understands that he is facing
25
     prison time and prefers in person appearance to have his family for support and an interpreter.
26
       Case 2:18-cr-00390-RFB-BNW Document 162 Filed 02/24/21 Page 2 of 4




1           4.      The additional time requested for sentencing will allow counsel for the

2    defendant sufficient time to effectively and thoroughly research and prepare for sentencing.

3           5.      This is the Third stipulation to continue the Sentencing date.

4
            DATED: February 4, 2021
5

6
     Submitted By: LEVENTHAL & ASSOCIATES, PLLC
7

8
      By___/s/ Todd M Leventhal ____________          By___/s/ Allison Reese______________
9     TODD M. LEVENTHAL                               ALLISON REESE
      Counsel for Defendant                           Assistant United States Attorney
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25                                                   2
26
        Case 2:18-cr-00390-RFB-BNW Document 162 Filed 02/24/21 Page 3 of 4




1    TODD M. LEVENTHAL, ESQ
     Leventhal and Associates, PLLC
2    Nevada Bar No. 8543
     California Bar No. 223577
3    626 South Third Street
4    Las Vegas, Nevada 89101
     PHONE: (702) 472-8686
5    leventhalandassociates@gmail.com
     Counsel for Vang Tran
6
                                 UNITED STATES DISTRICT COURT
7
                                      DISTRICT OF NEVADA
8

9    UNITED STATES OF AMERICA,                             Case No.: 2:18-cr-00390-RFB-BNW-1
10                  Plaintiff,                             ORDER
11          v.

12   VANG TRAN,

13                  Defendant.

14

15                                       FINDINGS OF FACT

16
     Based on the pending stipulation of counsel, and good cause appearing therefore, the
17
     Court finds that:
18

19           1.      The defendant is in custody and does not object to the continuance.

20           2.      The parties agree to the continuance.
                  3. The requested time is not for purposes of delay. Due to the current COVID-19
21
                     situation, Mr. Tran prefers in person sentencing hearing. Mr. Tran understands
22
                     that he is facing prison time and prefers in person appearance to have his family
23
                     for support and an interpreter.
24

25                                                     3
26
       Case 2:18-cr-00390-RFB-BNW Document 162 Filed 02/24/21 Page 4 of 4




1               4. The additional time requested for sentencing will allow counsel for the

2                   defendant sufficient time to effectively and thoroughly research and prepare for

3                   sentencing.

4               5. This is the Third stipulation to continue the Sentencing date.

5

6

7                                              ORDER

8           IT IS FURTHER ORDERED that the sentencing hearing currently scheduled for
9                                                                            April 22, 2021
     November 25, 2021 at the hour of 4:15 p.m., is vacated and continued to ________________
10
                            p , in person, in LV Courtroom 7C.
                     1 30 __.m.
     at the hour of ___:___
11
                     th
        DATED this_24__day of February 2021
12

13

14                                        ______________________________________
                                          HONORABLE RICHARD F. BOULWARE, II
15                                        United States District Judge
16

17

18

19

20

21

22

23

24

25                                                  4
26
